             THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      CHARLOTTE DIVISION
                CIVIL CASE NO. 3:18-cv-00602-MR


HOWARD LEON DEBERRY,             )
                                 )
                   Plaintiff,    )
                                 )
         vs.                     )                         ORDER
                                 )
                                 )
NANCY A. BERRYHILL, Acting       )
Commissioner of Social Security, )
                                 )
                   Defendant.    )
_______________________________ )

     THIS MATTER is before the Court on the Plaintiff’s Motion for

Voluntary Dismissal [Doc. 7].

     For the reasons stated in the Plaintiff’s Motion,

     IT IS, THEREFORE, ORDERED that the Plaintiff’s Motion [Doc. 7] is

GRANTED, and this civil action is hereby DISMISSED WITHOUT

PREJUDICE.

     IT IS SO ORDERED.          Signed: February 5, 2019
